Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/21/2021 has been entered. Claims 1-2, 4-9, and 14-22 remain pending in the application. 

Allowable Subject Matter
Claims  1-2, 4-9, and 14-22 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 20 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a method and a magnetic resonance device as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a method for recording diagnostic measurement data of a head of an examination object in head imaging via a magnetic resonance device, the head imaging including administration of a contrast agent, the method comprising: before administration of the contrast agent, performing an overview scan of the head of the examination object to acquire overview measurement data, before the administration of the contrast agent, performing at least three diagnostic scans of at least eight various diagnostic scans of the head of the examination object based on the acquired overview measurement data to acquire diagnostic measurement data, after the administration of the contrast agent, performing at least one insensitive diagnostic scan of the at least eight various diagnostic scans, the at least one insensitive diagnostic scan of the at least 
Prior art fails to anticipate and/or render obvious, either solely or in combination, a magnetic resonance device for use in head imaging of an examination object, the head imaging including administering a contrast agent, the magnetic resonance device comprising: a measurement data acquisition unit; and a computing unit, wherein the computing unit is configured to cause the magnetic resonance device to, before the administration of the contrast agent, perform an overview scan of the head of the examination object to acquire overview measurement data, before the administration of the contrast agent, perform at least three diagnostic scans of at least eight various diagnostic scans of the head of the examination object based on the acquired overview measurement data to acquire diagnostic measurement data,   after the administration of the contrast agent, perform at least one insensitive diagnostic scan of the at least eight various diagnostic scans, the at least one insensitive diagnostic scan of the at least eight various diagnostic scans being insensitive to the contrast agent, and after the 
Claims 2, 4-9, 14-19, and 21-22 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793